SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofApril 2010 Commission File Number 000-31062 Oncolytics Biotech Inc. (Translation of registrant’s name into English) Suite210, 1167 Kensington Crescent NW Calgary, Alberta, Canada T2N 1X7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-Fþ Form40-Fo Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1):o Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7):o Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yeso Noþ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b):82- EXHIBIT NUMBER DESCRIPTION News Release Dated April 23, 2010 -Oncolytics Biotech® Inc. Completes Patient Enrollment in Phase I Portion of U.S. Phase I/II Recurrent Malignant Gliomas ClinicalTrial SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Oncolytics Biotech Inc. (Registrant) Date:April 23, 2010 By: /s/Doug Ball Doug Ball Chief Financial Officer
